Title: To George Washington from Major General Philemon Dickinson, 23 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 23th June 1778½ past 11, OClock P.M.
                    
                    I have recieved your Excellency’s favor of this Day—The obstructions thrown in the Enemy’s way, have been, the destruction of Bridges, & the felling of Trees, but those were of such a nature, as have fully satisfied me, their delay, was voluntary.
                    The whole of General Clinton’s movement, since he came into this State, has convinced me of his wish, to bring on a general action—it does not admit of a doubt with me—tis the constant language, of the intelligent deserters—I do not mention this as a reason—but his Conduct, carries conviction with it.
                    Unexpectedly, the Enemy made their appearance, about six OClock this Evening, on the other side the Drawbridge—I take this to be, their advanced party, consisting of about seven, or eight hundred Men this is the Column, whh I mentioned to your Excellency, that was advancing on the Bordentown road—but from the best intelligence, their main body, lays on the Allentown road—they were busily employ’d in pulling down a Barn, to rebuild the Drawbridge, but our Artillery & Musketry, effectually put a stop to their Operations, for this Eveng—I have taken the necessary precautions, to prevent a surprize—& to’morrow, shall dispute the passages with them, unless they out flank us.
                    I have given your Excellency, my sentiments upon this occasion, at your own request. I have the honor to be, Your Excellency’s Most Ob. St
                    
                        Philemon Dickinson
                    
                